May 25, 1931. The opinion of the Court was delivered by
The defendant Clifford Phillips was tried and convicted at the November, 1930, term of the Court of General Sessions for Beaufort County, before his Honor, Judge W. H. Townsend and a jury, under an indictment charging him, jointly with Thomas Polite and Franklin Smalls, with the crime of grand larceny. It appears from the record before *Page 386 
the Court that the defendant Franklin Smalls was not put on trial with the other parties, for the reason that he had absconded. The other party named in the indictment, Thomas Polite, was convicted along with Phillips, but he has not appealed; the defendant Phillips only has appealed. He was sentenced by the Court to serve three years' imprisonment.
In his appeal to this Court, the appellant presents three exceptions, all of which impute error to the trial Judge in overruling his motion for a new trial. In passing upon the exceptions, which will be incorporated in the report of the case, we deem it sufficient to state, after careful consideration of the record in the case, that in our opinion his Honor, the trial Judge, properly overruled appellant's motion for a new trial, and that there is no merit in the exceptions.
It is therefore the judgment of this Court that the judgment of the lower Court be, and is hereby, affirmed.
MR. CHIEF JUSTICE BLEASE, and MESSRS. JUSTICES COTHRAN, STABLER, and BONHAM concur.